Exhibit 10.20

 

SUPPLEMENTAL EXECUTIVE

RETIREMENT PLAN OF

AVON PRODUCTS, INC.

AMENDED AND RESTATED AS OF JANUARY 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1

   INTRODUCTION    1

SECTION 2

   DEFINITIONS    1

SECTION 3

   PARTICIPATION    9

SECTION 4

   SUPPLEMENTAL RETIREMENT ALLOWANCES    10

SECTION 5

   BENEFICIARY RETIREMENT ALLOWANCES    13

SECTION 6

   FORMS OF PAYMENT    15

SECTION 7

   ADMINISTRATION OF THE PLAN AND GOVERNING LAW    16

SECTION 8

   CERTAIN RIGHTS AND LIMITATIONS    17

SECTION 9

   AMENDMENT AND TERMINATION OF THE PLAN    19

SECTION 10

   CLAIM PROCEDURES    22



--------------------------------------------------------------------------------

SECTION 1

INTRODUCTION

Avon Products, Inc. (the “Company”) adopted the Supplemental Executive
Retirement and Life Plan, originally effective as of January 1, 1982, and last
amended and restated such plan as of July 1, 1998. The Company has now amended
and restated such plan to comply with Section 409A, and bifurcated the
Supplemental Executive Retirement and Supplemental Life portions of such plan
into separate plan documents, this plan being one of those plan documents. The
terms of this plan document shall be effective as of January 1, 2009 and this
plan shall hereinafter be referred to as the Supplemental Executive Retirement
Plan of Avon Products, Inc. (the “Plan”). With respect to distributions made
under the Plan and calculating the amount of such distributions, this plan
document governs distributions that begin on or after January 1, 2009.
Distributions under the Plan that began prior to January 1, 2009 (and
calculating the amount of such distributions) are governed by the distribution
and benefit calculation provisions in the version of the Plan in effect at the
time such distributions began (as modified by the Company in order to ensure
good faith compliance with Section 409A during the period of time prior to
January 1, 2009), and by the terms of this plan document only to the extent not
inconsistent with such distribution and benefit calculation provisions.

In order to afford Participants and their Beneficiaries the maximum security,
the Company has established a grantor trust (the “Trust”) to aid it in
accumulating the amounts necessary to satisfy its contractual liability to pay
certain benefits under the terms of the Plan. The Plan provides for the Company
to pay all benefits and administrative costs from its general assets to the
extent not paid by the Trust. The establishment of the Trust shall not convey
rights to the Participants that are greater than those of the general creditors
of the Company and shall not affect the Company’s continuing liability to pay
Plan benefits and administrative costs, except that the Company’s liability
shall be offset by actual benefits and administrative cost payments, if any,
made by the Trust.

SECTION 2

DEFINITIONS

As used in the Plan, the masculine pronoun shall include the feminine and the
feminine pronoun shall include the masculine unless otherwise specifically
indicated. In addition, the following words and phrases as used in the Plan
shall have the following meanings unless a different meaning is plainly required
by the context:

2.1 “Actuarial Equivalent” shall refer to a benefit of equivalent value and
shall have the same definition as such term has under the Retirement Plan.



--------------------------------------------------------------------------------

2.2 “Annual Benefit Offset” shall mean the aggregate annual retirement allowance
that would have been payable to a Participant under the Retirement Plan and the
Other Plans, expressed in the form of a single life annuity, which form of
benefit shall be the Actuarial Equivalent of the aggregate benefits that would
be payable under such plans if they commenced on the same date as the
Supplemental Retirement Allowance. In calculating the Annual Benefit Offset, for
purposes of determining the annual retirement allowance payable under the
Retirement Plan, such allowance shall be deemed to be the annual retirement
allowance that would have been payable to the Participant under the formula
contained in the Retirement Plan on June 30, 1998, if such formula had continued
in effect after that date until the Participant’s retirement or death.

2.3 “Average Final Compensation” shall mean the average annual Compensation of a
Participant during the three (3) years of the Participant’s last ten (10) years
of Creditable Service in which the Participant’s Compensation was highest. If a
Participant has less than three (3) years of Creditable Service, Average Final
Compensation shall be computed over all such years. In the event that a
Participant has a “Partial Compensation Year” (as that term is defined in
Section 1 of Appendix VI of the Retirement Plan), solely for purposes of
determining a Participant’s three (3) years of Compensation to be used in
calculating his Average Final Compensation, the Participant’s Compensation for
such Partial Compensation Year shall be annualized in accordance with the rules
set forth in the last sentence of the penultimate paragraph of Section 1 of
Appendix VI of the Retirement Plan; provided that the reference in such sentence
to the “sixth highest year” shall be replaced with a reference to the “fourth
highest year.”

2.4 “Beneficiary” shall mean the person or persons designated by a Participant
as his beneficiary, such designation to be made in a time and manner determined
by the Retirement Board. If a Participant fails to designate a beneficiary or if
a beneficiary predeceases a Participant, then the Participant’s spouse shall be
the beneficiary, or if no spouse survives the Participant, then the
Participant’s estate shall be the beneficiary. A Participant may change his
beneficiary at the time and in the manner determined by the Retirement Board.

2.5 “Beneficiary’s Allowance” shall mean the benefit payable to the Beneficiary
of certain Participants as described in Section 5.

2.6 “Board of Directors” shall mean the board of directors of the Company.

 

2



--------------------------------------------------------------------------------

2.7 “Change of Control” shall mean:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
corporation where such acquisition causes such person to own twenty percent
(20%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided that for
purposes of this Section 2.7(a), the following acquisitions shall not be deemed
to result in a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Section 2.7(c); and provided further that, if any Person’s beneficial
ownership of the Outstanding Company Voting Securities reaches or exceeds twenty
percent (20%) as a result of a transaction described in clause (i) or
(ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Company, then such subsequent acquisition
shall be treated as an acquisition that causes such Person to own twenty
(20%) or more of the Outstanding Company Voting Securities; or

(b) individuals who, as of January 1, 2009, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided that any individual becoming a director
subsequent to such date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or

(c) the approval by the shareholders of the Company of a reorganization, merger
or consolidation, or sale or other disposition of all or substantially all of
the assets of the Company (“Business Combination”), or, if consummation of such
Business Combination is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency, then the obtaining of
such consent (either explicitly or implicitly by consummation); excluding,
however, any Business Combination pursuant to which (i) all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly,

 

3



--------------------------------------------------------------------------------

more than sixty percent (60%) of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (ii) no Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty percent
(20%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred with respect to any individual by reason of any actions or events in
which such individual participates in a capacity other than in his capacity as
an officer or employee of the Company (or as a director of the Company or a
Subsidiary, where applicable).

2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.9 “Compensation” shall mean the regular salary or wages paid to an Active
Participant or deferred for services rendered to the Company or a Subsidiary
during any year in which the Participant accrues Creditable Service, including
any deferrals under a 401(k) plan or salary reduction under a “Section 125 plan”
of the Company or a Subsidiary, plus any annual bonus (as opposed to a bonus or
award that is based on performance over multiple years) payable to an employee
(disregarding any election to defer the receipt thereof) under the Company’s
Management Incentive Plan, Variable Incentive Plan, Executive Incentive Plan, or
any similar or successor plan for services performed during the prior year;
provided that Active Participants eligible to participate in the Management
Incentive Plan are not eligible to participate in the Variable Incentive Plan
after January 1, 1998, but the bonus payable to the Active Participants
participating in the Variable Incentive Plan prior to January 1, 1998 will
continue to be included in Compensation. Unless otherwise expressly provided in
a

 

4



--------------------------------------------------------------------------------

Participant’s Individual Agreement, Compensation shall not include special
termination or severance payments or benefits, whether characterized as such,
made pursuant to any employment agreement, separation agreement, severance plan
or policy, or any similar arrangement.

Notwithstanding the foregoing, with respect to any period of absence (during
which disability benefits are being paid to the Participant under the Company’s
short-term or long-term disability plan) that is included as Creditable Service,
the Participant’s annual Compensation for purposes of the Plan during such
period of absence shall be deemed to be the greater of (i) his Compensation in
his last full calendar year of employment immediately preceding the beginning of
such absence, or (ii) the actual Compensation that he received in the year the
absence began.

2.10 “Compensation Committee” means the Compensation Committee appointed by the
Board of Directors.

2.11 “Creditable Service” shall mean:

(a) the total number of years and completed months of service rendered by an
Active Participant as an employee of the Company or any Subsidiary;

(b) periods of authorized leaves of absence from the Company or a Subsidiary
approved by the Retirement Board, including but not limited to leaves required
to be granted pursuant to the Family and Medical Leave Act of 1993 and the
Uniformed Services Employment and Reemployment Rights Act, and, notwithstanding
any other provision of the Plan to the contrary, any period of absence while
disability benefits are being paid to the Participant under the Company’s
short-term or long-term disability plans, provided that no Creditable Service
will accrue for any portion of a leave of absence that extends beyond the date
that the Participant incurs a “separation from service” (as that term is defined
in Section 409A);

(c) any prior Creditable Service under the Plan rendered by an employee who was
formerly a Participant and who subsequently becomes a new Active Participant
pursuant to Section 3; and

(d) service that is recognized for purposes of the Plan by reason of any Outside
Agreement.

Subject to approval by the Compensation Committee, a Participant may be granted
additional years of Creditable Service either for purposes of determining the
amount of the allowance under the Plan or for purposes of satisfying the service
requirements necessary for benefits under the Plan, or both. Additional service
granted

 

5



--------------------------------------------------------------------------------

under a specific provision of the Plan or under provisions of individual
contracts with the Participant or under any severance plan or policy of the
Company covering the Participant shall also be included in determining
Creditable Service, but only in accordance with the specific terms of such
provisions.

2.12 “Dependent Child” shall have the meaning set forth in the Participant’s
Individual Agreement.

2.13 “Dependent Children’s Allowance” shall mean the benefit payable to the
Dependent Children as described in Section 5.2.

2.14 “Domestic Partner” shall mean, effective January 1, 1999, an individual of
the same or opposite sex as the Participant, who shares a committed and mutually
dependent relationship with the Participant, and

(a) both the Participant and the Domestic Partner are at least the age of
consent for marriage in the Participant’s state of residence, and

(b) the domestic partnership is an exclusive relationship with the Participant
in which the Domestic Partner resides with the Participant and intends to do so
permanently, and

(c) the Domestic Partner is mutually responsible with the Participant for basic
living expenses, and

(d) the Domestic Partner is not related by blood to a degree of closeness that
would prohibit legal marriage, and

(e) the Domestic Partner is not married to, or in a domestic partner
relationship with, anyone else, and

(f) the Participant has filed an Affidavit of Eligibility for Domestic Partner
Benefits with the Retirement Board.

An individual shall cease to be a Domestic Partner upon the filing by the
Participant of an Affidavit of Termination of Domestic Partnership with the
Retirement Board.

2.15 “Early Retirement Allowance” shall mean the Supplemental Retirement
Allowance that is payable to an Active Participant who retires before attaining
Normal Retirement Age, but after attaining age 55 with fifteen (15) or more
years of Creditable Service, or after attaining an age that, when added to his
Creditable Service, totals at least 85 years.

 

6



--------------------------------------------------------------------------------

2.16 “Hardship Retirement Allowance” means a Supplemental Retirement Allowance
that may be payable to an Active Participant pursuant to Section 4.1(b).

2.17 “Individual Agreement” means a written agreement entered into between the
Company and a Participant that specifically refers to benefits payable to or on
behalf of such Participant under the Plan. The intent of the parties to any such
Individual Agreement is, in part, to cause benefits payable under the Plan to be
in compliance with Section 409A.

2.18 “Nonforfeitable” shall refer only to the vested unsecured contractual right
of a Participant, his Beneficiary, and his Dependent Children, if any, to
benefits under the Plan. In no event shall “Nonforfeitable” imply any preferred
claim on or to, or any beneficial ownership interest in, any assets of the
Company or its Subsidiaries before those assets are paid to any individual
pursuant to the terms of the Plan. As provided in Sections 8.5 and 8.6, certain
events may result in the forfeiture of Nonforfeitable benefits.

2.19 “Normal Retirement Age” shall mean age 65.

2.20 “Normal Retirement Allowance” shall mean the Supplemental Retirement
Allowance that is payable to an Active Participant who retires after attaining
Normal Retirement Age.

2.21 “Other Plans” shall mean the employer-provided portion of any defined
benefit pension plan sponsored by the Company (other than the Retirement Plan)
or any Subsidiary and of any retirement or pension allowance (but not any form
of severance or special termination payment) set forth and payable pursuant to
any employment contract or any other agreement (other than an individual
deferred compensation contract under which elective employee salary or bonus
deferrals are made) between the Participant and the Company or a Subsidiary.

The term “Other Plans” shall also include the employer-provided portion of any
other pension or retirement plans sponsored by the predecessor employer of a
Participant and of any retirement or pension allowance (but not any form of
severance or special termination payment) set forth and payable pursuant to any
employment contract or any other agreement (other than an individual deferred
compensation contract under which elective employee salary or bonus deferrals
are made) between the Participant and the predecessor employer of a Participant
providing for benefits attributable in whole or in part to service that is
recognized under the Plan as Creditable Service.

Notwithstanding the foregoing, the employer-provided portion of the benefits
paid or payable to or on behalf of a Participant pursuant to Other Plans shall
only include a proportionate share of such benefits based on the ratio by which
the portion of the

 

7



--------------------------------------------------------------------------------

service recognized under the Other Plan that is recognized as Creditable Service
bears to the total service recognized under the Other Plan.

2.22 “Outside Agreement” shall mean a written agreement entered into between a
duly authorized officer of the Company with authority to act in the matter and a
Participant that recognizes any period of time prior to the commencement of such
Participant’s employment with the Company as service for purposes of certain
retirement or other benefits or modifies any of the benefits or provisions of
the Plan. A Participant’s Individual Agreement is a form of Outside Agreement.

2.23 “Participant” shall mean any Active Participant, Retired Participant, or
Vested Participant.

(a) “Active Participant” shall mean an employee from the time participation in
the Plan begins pursuant to Section 3 until the earliest of the time:

(i) the Participant retires;

(ii) the Participant dies;

(iii) the Participant terminates employment with the Company and its
Subsidiaries; or

(iv) the Plan is terminated.

In addition, if a Participant is placed on inactive employee status, as defined
by the Retirement Board from time to time under uniform and nondiscriminatory
rules, and, at the date of such change in status, the Participant has attained
age 62 or the sum of the Participant’s age and years of Creditable Service total
at least 80 years, then the Participant will continue as an Active Participant
in the Plan; provided that such Participant shall cease to be an Active
Participant no later than the date that such Participant “separates from
service” (as that term is defined in Section 409A).

(b) “Retired Participant” shall mean a former employee who has retired on or
after meeting the requirements for a Supplemental Retirement Allowance under
Section 4.

(c) “Vested Participant” shall mean an employee or former employee of the
Company or Subsidiary who ceased to be an Active Participant, who has not become
a Retired Participant, and who, by virtue of Section 9, has a Nonforfeitable
right to benefits under the Plan.

 

8



--------------------------------------------------------------------------------

2.24 “Retirement Board” shall mean the administrative board or any successor
thereto that administers the Retirement Plan.

2.25 “Retirement Plan” shall mean, prior to July 1, 1998, the Employees’
Retirement Plan of Avon Products, Inc. and, thereafter, the Avon Products, Inc.
Personal Retirement Account Plan, as amended from time to time.

2.26 “Section 409A” shall mean Section 409A of the Code, including any
regulations and other guidance issued under such Section.

2.27 “Subsidiary” shall mean any majority-owned subsidiary of the Company.

2.28 “Supplemental Retirement Allowance” shall mean the benefit referred to in
Section 4.

2.29 “Surviving Spouse” shall mean the spouse to whom a Participant was married
on the date that the Participant’s Supplemental Retirement Allowance commenced
under the Plan, or on the Participant’s date of death, if earlier.

SECTION 3

PARTICIPATION

3.1 Commencement of Participation.

(a) Each individual who was a Participant as of June 30, 1998, shall be a
Participant on July 1, 1998. A listing of Participants as of July 1, 1998 is
maintained in the records of the Company, which records may be updated by the
Company from time to time, provided that all updates shall be attested by the
signatures of two members of the Retirement Board.

(b) The Compensation Committee shall have the authority to include, as Active
Participants, officers of the Company on the U.S. payroll, at the level of
Senior Vice President or above, who are covered by individual employment
agreements with the Company that have been approved by the Board of Directors,
and such other management or highly compensated employees of the Company or a
Subsidiary (within the meaning of Section 201(2) of the Employee Retirement
Income Security Act of 1974, as amended) as it deems fit. Notwithstanding the
foregoing, no new participants will be added to the Plan after December 31,
2008.

 

9



--------------------------------------------------------------------------------

3.2 Termination of Participation.

When an individual ceases to be an Active Participant, he shall cease to be a
Participant and shall have no rights to a Supplemental Retirement Allowance
unless he is a Vested Participant or a Retired Participant.

SECTION 4

SUPPLEMENTAL RETIREMENT ALLOWANCES

4.1 Nonforfeitable Right to a Supplemental Retirement Allowance.

(a) A Participant’s right to receive a Supplemental Retirement Allowance, the
formula for calculating the amount of any such Supplemental Retirement
Allowance, and the time and form of payment of any such Supplemental Retirement
Allowance are set forth in such Participant’s Individual Agreement. A
Participant’s right to receive a Supplemental Retirement Allowance is subject to
the provisions of Section 8.

(b) An Active Participant who has not attained Normal Retirement Age, but who
has attained age 58 and completed fifteen (15) or more years of Creditable
Service, and who is deemed to be suffering from a hardship, as determined in the
sole and unilateral discretion of the Retirement Board on a case-by-case basis,
shall have a Nonforfeitable right to his Supplemental Retirement Allowance,
subject to Section 8, and may retire and receive payment of a Hardship
Retirement Allowance. Payment of the Hardship Retirement Allowance shall
commence at the time and in the form set forth in such Participant’s Individual
Agreement.

(c) Approval by the Retirement Board under this Section 4.1 may be evidenced by
the written consent of any two members of the Retirement Board. In the event
that the Plan is amended or terminated, or in the event of a Change of Control,
Participants shall have the right to a Supplemental Retirement Allowance
pursuant to Section 9.

4.2 Amount of Supplemental Retirement Allowance.

(a) The formula used to calculate the amount of a Participant’s Supplemental
Retirement Allowance is set forth in his Individual Agreement.

(b) Notwithstanding the provisions of Section 4.2(a), any Participant entitled
to a Normal Retirement Allowance who (i) is or was an officer of the Company as
of January 1, 1995, at the level of Senior Vice President or above, and covered
by an individual employment agreement with the Company that was approved by the
Board of Directors, or (ii) is or was a senior executive designated by the

 

10



--------------------------------------------------------------------------------

Compensation Committee as eligible to receive a minimum allowance, shall receive
an annual Normal Retirement Allowance that, when added to the Actuarial
Equivalent of the benefit paid or payable to such Participant under the
Retirement Plan and Other Plans, assuming that the Participant began to receive
his benefit under the Retirement Plan and Other Plans at the same time that the
Normal Retirement Allowance commences under the Plan (expressed as an annual
benefit in a form that is the same as the form in which the Supplemental
Retirement Allowance is payable), is not less than fifty percent (50%) of the
Participant’s Average Final Compensation. Such benefit under the Retirement Plan
and Other Plans shall be calculated in a manner similar to that set forth in the
definition of Annual Benefit Offset.

(c) Except to the extent explicitly provided to the contrary in a Participant’s
Individual Agreement, the annual Early Retirement Allowance for Participants who
have a Nonforfeitable right to such an allowance shall be equal to the Normal
Retirement Allowance that the Participant would have received, based on the
Participant’s Average Final Compensation and Creditable Service at the date of
retirement; provided that, if the Participant retires before the sum of such
Participant’s age and Creditable Service is 85 years, then the allowance shall
be calculated instead by (1) determining the benefit without regard to the
Annual Benefit Offset, (2) then reducing the benefit (i) by 3/12ths of 1% for
each month (but not to exceed sixty (60) months) by which the date that the
allowance commences precedes the month in which the Supplemental Retirement
Allowance would have commenced if the Participant retired at Normal Retirement
Age, and (ii) by 5/12ths of 1% for each such month in excess of sixty
(60) months, and (3) then applying the Annual Benefit Offset. The Early
Retirement Allowance payable to a Participant whose age and Creditable Service
total at least 85 years shall be equal to the allowance determined in accordance
with his Individual Agreement based on Average Final Compensation and Creditable
Service at the time of retirement without reduction for commencement of payment
prior to Normal Retirement Age.

(d) Notwithstanding the provisions of Section 4.2(c), any Participant entitled
to an Early Retirement Allowance who has attained age 60 and completed fifteen
(15) years of Creditable Service and who (i) is or was an officer of the Company
as of January 1, 1995, at the level of Senior Vice President or above, and
covered by an individual employment agreement with the Company that was approved
by the Board of Directors, or (ii) is or was a senior executive designated by
the Compensation Committee as eligible to receive a minimum allowance, shall
receive an annual Early Retirement Allowance that, when added to the Actuarial
Equivalent of any retirement allowance paid or payable to such Participant under
the Retirement Plan and any Other Plans, assuming that the Participant began to
receive his benefit under the Retirement Plan and Other Plans at the same time
that the Early Retirement Allowance commences under the Plan (expressed as an
annual benefit in a form that is the same as

 

11



--------------------------------------------------------------------------------

the form in which the Supplemental Retirement Allowance is payable), is not less
than fifty percent (50%) of the Participant’s Average Final Compensation,
reduced by 4/12ths of 1% for each month by which the Participant’s date of
retirement precedes Normal Retirement Age. The allowance under the Retirement
Plan and Other Plans described in the immediately preceding sentence shall be
calculated in a manner similar to that set forth in the definition of the Annual
Benefit Offset.

(e) The annual Hardship Retirement Allowance for Participants who have a
Nonforfeitable right to such an allowance shall be equal to the Normal
Retirement Allowance determined in accordance with a Participant’s Individual
Agreement, based on the Participant’s Average Final Compensation and Creditable
Service at the date of retirement; provided that such allowance shall in no
event be less than the Early Retirement Allowance to which such Participant
would be entitled upon retirement under Sections 4.2(c) and 4.2(d), if
applicable.

4.3 Six-Month Delay in Payment for Specified Employees.

To the extent that any amount payable under the Plan, including a Supplemental
Retirement Allowance, constitutes an amount payable following a “separation from
service” (as that term is defined in Section 409A), then, notwithstanding any
other provision in the Plan to the contrary, such amount will not be paid to the
Participant during the six-month period immediately following such Participant’s
“separation from service” if such Participant is deemed to be a “specified
employee” (as that term is defined in Section 409A and pursuant to procedures
established by the Company) on the “separation from service” date. During the
seventh month following the month in which such “separation from service”
occurs, all amounts that otherwise would have been paid to such Participant
during that six-month period, but were not so paid due to this Section 4.3, will
be paid to such Participant in a single lump-sum payment. This six-month delay
will cease to be applicable if the Participant “separates from service” due to
death or if the Participant dies before the six-month period has elapsed.

Amounts that are not paid to a Participant because of this Section 4.3 at the
time such amounts otherwise would have been paid to such Participant will accrue
interest from the date such amount would have been paid to such Participant but
for this Section 4.3 through the day immediately preceding the date that such
amount is actually paid to such Participant. Such interest shall accrue at the
rate set forth from time to time in Section 1.1(b) of the Retirement Plan and
shall be paid to such Participant at the same time that the underlying amounts
are paid to such Participant.

 

12



--------------------------------------------------------------------------------

4.4 Restoration to Service.

If a Participant who retired or otherwise terminated employment with the Company
and its Subsidiaries is restored to service, such restoration will not affect
the continued payment of his Supplemental Retirement Allowance, if any. Upon his
subsequent retirement or termination, in order to prevent any duplication of
benefits under the Plan, any additional Supplemental Retirement Allowance shall
be recomputed by taking into account any Supplemental Retirement Allowance
accrued by the Participant before and after his restoration to service, and will
be reduced by the Actuarial Equivalent of the Supplemental Retirement Allowance
already received or being received by such Participant, if any.

SECTION 5

BENEFICIARY RETIREMENT ALLOWANCES

5.1 Beneficiary’s Allowance.

(a) The circumstances under which a Participant’s Beneficiary will receive a
Beneficiary’s Allowance as a result of the Participant’s death are set forth in
the Participant’s Individual Agreement. In no event will a Participant’s
Beneficiary be entitled to a Beneficiary’s Allowance if such Participant has
begun to receive his Supplemental Retirement Allowance.

(b) The time and form of payment of any Beneficiary’s Allowance, and the method
for calculating the amount of such Beneficiary’s Allowance, are set forth in the
Participant’s Individual Agreement. To the extent that any such Individual
Agreement does not provide for a time and form of payment of the Beneficiary’s
Allowance, or the method for calculating the amount of such Beneficiary’s
Allowance, then the Beneficiary’s Allowance shall be paid in a single lump sum
during the month following the month of the Participant’s death or following the
month in which the Participant would have attained age 55, whichever is later,
which lump sum will be the Actuarial Equivalent of the Supplemental Retirement
Allowance (based on the Participant’s Creditable Service as of his date of
death) that the Beneficiary would have received if the Participant had retired
and begun to receive his Supplemental Retirement Allowance in the form of a 100%
joint and survivor annuity with such Beneficiary on the date of death, or on the
date such Participant would have attained age 55, if later. Notwithstanding the
foregoing, if the Participant was married or had a Domestic Partner on the date
of the Participant’s death, and the Beneficiary’s Allowance is payable to such
spouse or Domestic Partner, then the Beneficiary’s Allowance shall not be less
than an amount equal to twenty percent (20%) of the Participant’s annual rate of
Compensation at the time of his death, less the Actuarial Equivalent of the
amount of any death benefit allowance (expressed as an annual amount payable for
the life of the Beneficiary and

 

13



--------------------------------------------------------------------------------

commencing on the same date that the Beneficiary’s Allowance commences,
regardless of whether the Beneficiary is the actual recipient of such death
benefit allowance) paid or payable on behalf of such Participant under the
Retirement Plan and any Other Plans.

(c) In the event of the Participant’s death before his “separation from service”
(as that term is defined in Section 409A), then the allowance payable under the
Plan on his behalf will be payable pursuant to this Section 5 (i.e., the
Beneficiary’s Allowance and the Dependent Children’s Allowance, if any). In the
event of the Participant’s death after his “separation from service,” then any
remaining payments under his Supplemental Retirement Allowance will be paid to
his Beneficiary in a single lump-sum payment, payable during the month following
the month in which the Participant dies, and no allowance will be payable
pursuant to this Section 5.

5.2 Dependent Children’s Allowance.

(a) Each Dependent Child, up to a maximum of four (4) such children, shall
receive a Dependent Children’s Allowance, which is a yearly allowance equal to
ten percent (10%) of the yearly amount of the Beneficiary’s Allowance calculated
under Section 5.1 at the time of the Participant’s death (calculated as if the
Beneficiary is the Surviving Spouse or Domestic Partner even if such allowance
is not payable to such Surviving Spouse or Domestic Partner), plus ten percent
(10%) of the yearly benefits that are payable to the Surviving Spouse or the
Participant’s Domestic Partner under the Retirement Plan and any Other Plan (or
would be payable if such benefits were payable to such Surviving Spouse or
Domestic Partner) (based on the assumption that benefits commence under such
plans on the same date as benefits commence hereunder).

(b) For purposes of Section 5.2(a), if the Participant’s spouse or Domestic
Partner predeceases the Participant, then the allowance under Section 5.1 shall
be determined as if such spouse or Domestic Partner had not predeceased the
Participant and as if yearly benefits under the Retirement Plan and any Other
Plan are payable to such predeceased spouse or Domestic Partner, and shall be
based upon such spouse’s or Domestic Partner’s actuarially determined life
expectancy as of the date of such spouse’s or Domestic Partner’s death.

(c) For purposes of Section 5.2(a), in the event that the Participant had no
spouse or Domestic Partner, other than for the reason that the spouse or
Domestic Partner predeceased the Participant, then the allowance under
Section 5.1 shall be based upon the assumption that the Participant had a spouse
or Domestic Partner who was five (5) years younger than the Participant, that
any yearly benefits payable under the Retirement Plan and any Other Plan are
payable to such assumed spouse or Domestic

 

14



--------------------------------------------------------------------------------

Partner, and that the spouse’s or Domestic Partner’s allowance under Section 5.1
had commenced on the date of the Participant’s death.

(d) For purposes of Section 5.2(a), in the event that the spouse or Domestic
Partner of a Participant dies prior to commencement of the Beneficiary’s
Allowance, then the amount of the Dependent Children’s Allowance hereunder shall
be determined on the assumption that the allowance under Section 5.1 had
commenced on the date of the spouse’s or Domestic Partner’s death and that any
yearly benefits payable under the Retirement Plan and any Other Plan had
commenced on the date of the spouse’s or Domestic Partner’s death.

(e) The Dependent Children’s Allowance hereunder shall begin to be paid at the
time and in the form set forth in the Participant’s Individual Agreement and
shall continue to be paid to the Dependent Children in accordance with the terms
of such Individual Agreement.

(f) Notwithstanding anything in this Section 5.2 to the contrary, a
Participant’s Individual Agreement may vary the terms and conditions under which
any Dependent Children’s Allowance will be payable on behalf of such
Participant.

(g) The amount of any Beneficiary’s Allowance payable under Section 5.1 shall
not be reduced due to the payment of a benefit under this Section 5.2 to one or
more Dependent Children.

SECTION 6

FORMS OF PAYMENT

6.1 Form of Payment Election. The form of payment of a Participant’s
Supplemental Retirement Allowance is set forth in his Individual Agreement.
Notwithstanding the foregoing, certain Participants made a separate payment
election prior to January 1, 2009 in accordance with transition rules issued
under Section 409A. Those elections remain valid except to the extent superseded
prior to January 1, 2009 by an Individual Agreement.

6.2 Automatic Form.

(a) In the event that no form of payment election or provision is in effect with
respect to any Participant, then such Participant will be deemed to have elected
to have his Supplemental Retirement Allowance payable as follows: (i) 80% of the
Actuarial Equivalent value of the Supplemental Retirement Allowance will be paid
in a lump sum during the month in which the Supplemental Retirement Allowance is
payable (the “Lump-Sum Payment Month”); and (2) 20% of the Actuarial Equivalent

 

15



--------------------------------------------------------------------------------

value of the Supplemental Retirement Allowance will be paid in sixty equal,
monthly installments beginning during the Lump-Sum Payment Month.
Notwithstanding the foregoing, any payment of the Supplemental Retirement
Allowance is subject to Section 4.3.

(b) Notwithstanding anything contained in the Plan to the contrary, during the
two-year period immediately following a “change in control event” (as that term
is defined in the final regulations issued under Section 409A), the automatic
form of payment of a Supplemental Retirement Allowance shall be a single
lump-sum payment in cash, provided that a Participant’s Individual Agreement may
expressly supersede this Section 6.2(b) and, subject to complying with
Section 409A, provide for a different time and form of payment during such
two-year period.

6.3 Automatic Cash-Out of Benefits.

Notwithstanding anything in the Plan or a Participant’s Individual Agreement to
the contrary, if, at the time payment is due or at any time thereafter, the
Actuarial Equivalent present value of any Supplemental Retirement Allowance
payable to a Participant (including the value of any benefit payable to his
Surviving Spouse or Domestic Partner after his death) is less than or equal to
the then-applicable dollar amount under Code Section 402(g)(1)(B), then the
Company will pay the Participant or his Beneficiary, as applicable, a cash
lump-sum payment, regardless of the form and timing of benefit payments that the
Participant had previously elected, if any, or is otherwise entitled to;
provided that such payment by the Company may only be made if the payment is
made in connection with the termination and liquidation of such Participant’s
interests in all arrangements that would constitute nonqualified deferred
compensation plans under Code Section 409A and that would be aggregated with the
Plan pursuant to Treasury Regulation § 1.409A-1(c)(2). Any such payment will be
made by the Company no later than December 31 of the year in which the benefit
becomes payable in a lump sum pursuant to the cash-out rules of this Section 6.3
or, if later, by the 15th day of the third month following the month in which
the Participant’s “separation from service” occurs.

SECTION 7

ADMINISTRATION OF THE PLAN AND GOVERNING LAW

7.1 Except as otherwise specifically provided in the Plan, the Retirement Board
shall be the administrator of the Plan. The Retirement Board shall have full
authority to determine all questions arising in connection with the Plan,
including the discretionary authority to interpret the Plan, to adopt procedural
rules, and to employ and rely on such legal counsel, actuaries, accountants, and
agents as it may deem advisable to assist in the administration of the Plan.
Decisions of the Retirement Board shall be

 

16



--------------------------------------------------------------------------------

conclusive and binding on all persons. The Retirement Board shall provide to the
trustee of any Trust established pursuant to Section 1 such certification or
other documentation as may be required by the trustee in connection with the
payment of benefits to Participants. Unless otherwise determined by the Company,
the membership of the Retirement Board shall be established pursuant to the
provisions of the Retirement Plan from time to time. The Retirement Board may
from time to time, in its discretion, delegate any authority and responsibility
it may have for the administration and operation of the Plan to such individuals
and bodies as it may determine.

7.2 After a Change in Control, the Retirement Board may be changed by the
Company only with the consent of a majority of the Participants (excluding
Beneficiaries).

7.3 Except as otherwise provided by applicable law, all rights hereunder shall
be governed by and construed in accordance with the laws of the State of New
York.

SECTION 8

CERTAIN RIGHTS AND LIMITATIONS

8.1 The establishment of the Plan shall not be construed as conferring any legal
rights upon any employee or other person for the continuation of his employment,
nor shall it interfere with the rights of the Company or a Subsidiary to
discharge any employee and to treat such employee without regard to the effect
that such treatment might have upon such employee as a Participant in the Plan.

8.2 If the Retirement Board shall find that a Participant or other person
entitled to a benefit is unable to care for his affairs because of illness or
accident, or if such person is a minor, then the Retirement Board may direct
that any benefit payment due to such Participant or other person, unless claim
shall have been made therefor by a duly appointed legal representative, be paid
on such Participant’s or other person’s behalf to such Participant’s or other
person’s spouse, child, parent, or other blood relative, or to a person with
whom the Participant or other person resides. Any such payment so made shall be
a complete discharge of the liabilities of the Plan with respect to such
Participant or such other person.

8.3 Each Participant, before any benefit shall be payable to or on behalf of
such person under the Plan, shall file with a member of the Retirement Board, at
least thirty (30) days prior to the time of retirement or, in the case of a
Vested Participant, prior to the earliest date that his benefit can commence,
such information, if any, as shall be required to establish such person’s rights
and benefits under the Plan.

 

17



--------------------------------------------------------------------------------

8.4 Except as otherwise provided in Section 8.10, no benefit under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, garnishment, attachment, encumbrance, or charge, and any
attempt to do so shall be void; nor shall any such benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the person entitled to such benefit.

8.5 The obligation of the Company to make or continue payment of any benefits
hereunder shall cease with respect to any Participant who (a) at any time is
convicted of a crime involving dishonesty or fraud relating to the Company,
(b) at the time, without the Company’s written consent, knowingly uses or
discloses any confidential or proprietary information relating to the Company,
or (c) within three years following termination of employment, without the
Company’s written consent, accepts employment with, or provides consulting
services to, a principal competitor of the Company.

8.6 Except to the extent that a Participant has a Nonforfeitable right to a
benefit pursuant to Section 9, if, after written notice by the Company, the
Participant declines retirement at the request of the Company, or if the
Participant’s voluntary retirement (other than for disability) prior to age 62
is not approved by the Company, then the Retirement Board shall have the right
to cause forfeiture of any benefit to or on account of the Participant under the
Plan.

8.7 All benefits payable under the Plan shall be payable by the Company from its
general assets. The Plan shall not be funded by the Company. However, solely for
its own convenience, the Company reserves the right to provide for payment of
benefits hereunder through a trust, which trust may be irrevocable, but the
assets of which shall be subject to the claims of the Company’s general
creditors in the event of the Company’s bankruptcy or insolvency, as defined in
the Trust established pursuant to Section 1. In no event shall the Company be
required to segregate any amount credited to any account, which shall be
established merely as an accounting convenience; no Participant, Beneficiary,
Surviving Spouse, Domestic Partner, or Dependent Child shall have any rights
whatsoever in any specific assets of the Company or the Trust.

8.8 When payments commence under the Plan, the Company shall have the right to
deduct from each payment made under the Plan any required withholding taxes.

8.9 Notwithstanding any other provision of the Plan to the contrary, the Company
shall make payments hereunder before such payments are otherwise due if it
determines that a Participant or Beneficiary has recognized income for federal
income tax purposes under Section 409A with respect to amounts that are or will
be payable to him under the Plan. The amount of any such payment may not exceed
the amount that such

 

18



--------------------------------------------------------------------------------

Participant or Beneficiary has recognized under Section 409A with respect to
amounts that are or will be payable to him under the Plan.

8.10 Notwithstanding any other provision of the Plan to the contrary, the
Company shall make payments hereunder to an individual other than the
Participant before such payments are otherwise due to the Participant if the
Company determines that such payments are being made in order to fulfill the
requirements of a “domestic relations order” (as defined in Section 414(p)(1)(B)
of the Code).

SECTION 9

AMENDMENT AND TERMINATION OF THE PLAN

9.1 Right to Amend.

The Board of Directors (or the Compensation Committee to the extent it has been
delegated authority) reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate, to amend or modify, in whole
or in part, any or all of the provisions of the Plan pursuant to its normal
procedures; provided that no such modification or amendment shall adversely
affect the rights and benefits of Participants that had accrued or become
Nonforfeitable under the Plan prior to the date that such amendment or
modification is adopted or becomes effective, whichever is later. For purposes
of this Section 9, “accrued” benefits refer to the benefits to which a
Participant would be entitled, based on his Creditable Service and Compensation
as of the date that the determination is made, as if the Participant had a
Nonforfeitable right to benefits as of such date.

9.2 Right to Terminate.

The Board of Directors (or the Compensation Committee to the extent it has been
delegated authority) may terminate the Plan for any reason at any time, provided
that such termination shall not adversely affect the rights and benefits of
Participants that had accrued or become Nonforfeitable under the Plan prior to
the date that the termination is adopted or made effective, whichever is later.

9.3 Effect of Plan Termination on Benefits.

(a) In the event that the Plan is terminated, then each Participant, whether or
not such Participant has met the age or service requirements to be entitled to a
benefit under the Plan or under the Retirement Plan, shall have a Nonforfeitable
right to: (i) the Supplemental Retirement Allowance described in Section 4 that
such Participant had accrued through the date of Plan termination; and (ii) to
the death benefits described

 

19



--------------------------------------------------------------------------------

in Section 5, based upon the Section 4 benefits accrued by the Participant
through the date of Plan termination.

(b) For purposes of Section 4, such accrued benefit shall be computed in
accordance with the Participant’s Individual Agreement as though the date of
Plan termination were the Participant’s date of retirement, provided that (i) if
the Participant is younger than 55, his minimum percentage benefit described in
Section 4.2(c) shall be determined upon the assumption that the Participant were
age 55, and such minimum benefit shall then be multiplied by a fraction, the
numerator of which is the Participant’s years of Creditable Service and the
denominator of which is his years of such Creditable Service projected to age
55, and (ii) if the Participant terminates employment involuntarily before he
attains age 65 and before his age and Creditable Service total 85 years, and his
Supplemental Retirement Allowance commences on or after the date that his age
and Creditable Service would have totaled 85 years if his employment with the
Company or a Subsidiary had continued, or it commences on or after his
attainment of age 65, then his Supplemental Retirement Allowance shall be
computed without applying the reduction for early commencement. This
Section 9.3(b) applies to the computation of the amount of the Supplemental
Retirement Allowance; the timing of the payment of the allowance is set forth in
Section 9.3(c) below. A Participant who does not have an Individual Agreement at
the time of Plan termination will continue to receive his Supplemental
Retirement Allowance in accordance with the then-existing terms for his
Supplemental Retirement Allowance.

(c) The payment of the Supplemental Retirement Allowance described in this
Section 9.3 shall continue to be payable at time or times and in such form as is
provided in the Participant’s Individual Agreement (and to the extent not so
provided in such Individual Agreement, in accordance with the other Sections of
the Plan).

9.4 Effect of Plan Amendment on Benefits.

In the event that the Plan is amended or modified, in whole or in part, to
reduce future accruals of benefits, Supplemental Retirement Allowances,
Beneficiary’s Allowances, or Dependent Children’s Allowances, then the
Participants affected by any such amendment or modification shall, except as
otherwise agreed to in writing by any such Participant, be treated, with respect
to the Supplemental Retirement Allowance or death benefits based thereon that
accrued through the date of such amendment or modification and which allowance
or benefits were affected by such amendment or modification, as if the Plan were
terminated as of such date and their rights and entitlement to these benefits
shall be determined under Section 9.3; provided that such Participants shall be
entitled to continue to accrue benefits after the date of such amendment or
modification under such modified or amended terms of the Plan.

 

20



--------------------------------------------------------------------------------

9.5 Effect of a Change of Control.

In the event of a Change of Control, then, with respect to any person who is an
Active Participant at the time of the Change of Control who subsequently ceases
for any reason, other than a voluntary termination of employment as defined in
Section 9.6, to be an Active Participant, such person shall have a
Nonforfeitable right to (a) the Supplemental Retirement Allowance described in
Section 4 that such person had accrued through the date of termination of
employment and (b) to the Beneficiary’s Allowance and Dependent Children’s
Allowance described in Section 5, based upon the Section 4 benefits accrued by
such person through the date of termination of employment. Such person’s right
and entitlement to the Supplemental Retirement Allowance, Beneficiary’s
Allowance, and Dependent Children’s Allowance shall be calculated in accordance
with Section 9.3(b) and shall be payable in accordance with Section 9.3(c).

9.6 Voluntary Termination of Employment.

For purposes of Section 9.5, a voluntary termination of employment shall mean
any termination initiated by the Participant except a termination initiated
after:

(a) any substantial adverse change in position, duties, title, or
responsibilities, other than merely by reason of the Company ceasing to be a
publicly-traded corporation;

(b) any material reduction in base salary or, unless replaced by equivalent
arrangements, any material reduction in annual bonus opportunity or pension or
welfare benefit plan coverages;

(c) any relocation required by the Company to an office or location more than 25
miles from the Participant’s then-current regular office or location; or

(d) any failure of the Company to obtain the agreement of a successor entity to
assume the obligations set forth hereunder, provided that the successor has had
actual notice of the existence of this arrangement and an opportunity to assume
the Company’s responsibilities hereunder during a period of at least ten
(10) business days after receipt of such notice;

provided that, in order for a particular event to be treated as an exception to
a “voluntary termination,” a Participant must assert such exception within
180 days after first having actual knowledge of the events giving rise thereto
by giving the Company written notice thereof and an opportunity to cure.
Notwithstanding the foregoing, in the event that any employment agreement
between the Participant and the Company or a Subsidiary in effect at the time of
such employment termination provides a definition of “constructive

 

21



--------------------------------------------------------------------------------

termination” or termination for “good reason” or similar terminology, then such
definition shall govern over the events described in this Section 9.6 to the
extent that it provides additional exceptions to the events that are considered
a voluntary termination.

9.7 Effect of Merger or Acquisition.

If any company now or hereafter becomes a Subsidiary of the Company, then the
Board of Directors (or the Compensation Committee to the extent that it has been
delegated authority) may include an employee of such Subsidiary in the
membership of the Plan upon appropriate action by such company. In such event,
or as a result of the merger or consolidation, or the acquisition by the
Company, of all or part of the assets or business of another company, then the
Board of Directors (or the Compensation Committee to the extent that it has been
delegated authority) shall determine to what extent, if any, benefits shall be
granted for previous service with such Subsidiary or other company.
Notwithstanding the foregoing, no individual may become a participant in the
Plan after December 31, 2008.

SECTION 10

CLAIM PROCEDURES

10.1 Every claim for benefits under the Plan shall be in writing directed to a
member of the Retirement Board.

10.2 Each claim filed shall be decided by the Retirement Board within a
reasonable time from its receipt, but not later than 90 days after receipt of
the claim by the Retirement Board (unless special circumstances require an
extension of such time, in which case a detailed written notice of such
extension will be given to the claimant within the initial 90-day period and
such claim shall be decided no later than 180 days after receipt of the claim by
the Retirement Board). A claim that is not decided within the applicable time
period may be considered to be denied. If a claim is denied in whole or in part,
then the claimant shall be given written notice of the denial in language
calculated to be understood by the claimant, which notice shall:

(a) specify the reason or reasons for the denial;

(b) specify the Plan provisions giving rise to the denial; and

(c) describe any further information or documentation necessary for the claim to
be honored, explain why such documentation or information is necessary, and
explain the Plan’s review procedure.

 

22



--------------------------------------------------------------------------------

10.3 Upon written request of any claimant whose claim has been denied in whole
or in part, the Retirement Board shall make a full and fair review of the claim
and furnish the claimant with a written decision concerning it. Such request for
review must be made by the claimant to any member of the Retirement Board within
60 days following the claimant’s receipt of the benefit denial (or the claim
being deemed denied), and any such review will take into account all documents
and information submitted by the claimant upon review, whether or not such
documents and information were submitted or considered as part of the initial
claim. As part of the review process, a claimant shall:

(a) have the opportunity to submit written comments, documents, records, and
other information relating to the claim; and

(b) be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim.

10.4 Each request for review filed shall be decided by the Retirement Board
within a reasonable time from its receipt, but not later than 60 days after
receipt of the request by the Retirement Board (unless special circumstances
require an extension of such time, in which case a detailed written notice of
such extension will be given to the claimant within the initial 60-day period
and such claim shall be decided no later than 120 days after receipt of the
claim by the Retirement Board). A request for review that is not decided within
the applicable time period may be considered to be denied. If a request for
review is denied in whole or in part, then the claimant shall be given written
notice of the denial in language calculated to be understood by the claimant,
which notice shall:

(a) specify the reason or reasons for the denial;

(b) specify the Plan provisions giving rise to the denial;

(c) state that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim; and

(d) contain a statement of any rights that the claimant may have to bring a
civil action under Section 502(c) of the Employee Retirement Income Security Act
of 1974, as amended.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed on
this 7th day of November, 2008, effective as of January 1, 2009.

 

AVON PRODUCTS, INC. By:   /s/ Kim K.W. Rucker

Name: Kim K.W. Rucker

Title: Senior Vice President and General Counsel

 

24